In re Law Firm of Sessions Fishman; L.L.P.; Alltmont, Jack M.; Fullmer, Mark A.; Ezkovieh, Alan D.; — Defendant(s); applying for writ of certiorari and/or review; Parish of Orleans, Civil District Court, Div. “J”, No. 89-21307; to the Court of Appeal, Fourth Circuit, No. 95CW-0841.
Granted. Case remanded to the court of appeal for briefing, argument and an opinion to consider whether Rule 3.7(a) of the Rules of Professional Conduct should preclude a lawyer from representing himself and testifying as a party litigant.